DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,100,176 B2. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.

APPLICATION 17/357,727
1. A method in which one or more processing devices perform operations comprising:

generating an open data reference record for an open data reference specifying a location for storing report data associated with a report, 



the open data reference record comprising an identification of the report, the open data reference, and a report definition of the report that describes how report data associated with a report is generated; 



generating a data query based on the report definition; 
executing the data query on source data stored in a data store to obtain the report data;

causing the report data returned by the data query to be stored on a storage device at the location specified by the open data reference, wherein the report data is retrievable via a network using the open data reference for integration within a third-party application; and

causing the report data stored on the storage device to be replaced with updated report data,

the updated report data being generated by executing, on the source data, an updated data query generated based on the report definition of the report stored in the open data reference record for the open data reference.
US PATENT 11,100,176 B2
A method in which one or more processing devices perform operations comprising (Column 19-Lines 38[Wingdings font/0xE0]39): 
generating an open data reference record for the open data reference (Column 19-Lines 51[Wingdings font/0xE0]52), wherein the open data reference specifying a location for storing report data associated with a report (Column 19-Lines 41[Wingdings font/0xE0]43), 
the open data reference record comprising an identification of the report, the open data reference, and the report definition of the report (Column 19-Lines 52[Wingdings font/0xE0]54), wherein the report definition of the report that describes how the report data associated with the report (Column 19-Lines 47[Wingdings font/0xE0]49);
generating a data query based on the report definition (Column 19-Line 47)
executing the data query on source data stored in a data store to obtain the report data (Column 19-Lines 55[Wingdings font/0xE0]56); 
causing the report data returned by the query to be stored on a storage device at the location specified by the open data reference, wherein the report data is retrievable via a network using the open data reference for integration within a third-party application (Column 19-Lines 57[Wingdings font/0xE0]61); and 
causing the report data stored on the storage device to be replaced with updated report data (Column 19-Lines 62[Wingdings font/0xE0]63), 
the updated report data being generated by executing, on the source data, an updated data query generated based on the report definition of the report stored in the open data reference record for the open data reference (Column 19-Lines 63[Wingdings font/0xE0]67).



	Claims 10 & 16 include features analogous to claim 1. Claims 10 & 16 are rejected for at least the reasons as noted with regard to claim 1.

Claims 2-9, 11-15 & 17-20 are rejected at least by virtue of their dependencies from claims 1, 10 & 16.

Allowable Subject Matter
Claims 1-20 would be allowable if a Terminal Disclaimer is filed or rewritten or amended to overcome the Double Patenting Rejection set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q. PHAM whose telephone number is (571)272-4040. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HUNG Q. PHAM
Primary Examiner
Art Unit 2159

/HUNG Q PHAM/Primary Examiner, Art Unit 2159                                                                                                                                                                                            October 20, 2022